 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL G. MORTON,                                 No. 1:18-cv-00594-GSA
12                       Petitioner,
13            v.                                         ORDER AWARDING ATTORNEYS’ FEES
                                                         PURSUANT TO THE EQUAL ACCESS TO
14    NANCY A. BERRYHILL, Acting                         JUSTICE ACT, 28 U.S.C. § 2412(d)
      Commissioner of Social Security,
15

16                       Respondent.                     (Doc. 22)
17

18

19          On May 21, 2019, Plaintiff Michael G. Morton filed a Motion for Attorneys’ Fees

20   Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Doc. 22. On June 5, 2019, the

21   Commissioner filed a Statement of Non-Opposition. Doc. 23.

22
            In the absence of the Commissioner’s opposition, the Court has considered Plaintiff’s
23
     motion and ands that: (1) Plaintiff is a prevailing party; (2) Plaintiff meets the net worth
24
     requirements of 28 U.S.C. § 2412(d)(2)(B); (3) the “position of the United States” was not
25
     substantially justified; (4) there are no “special circumstances that make the award unjust under
26
     28 U.S.C. § 2412(d)(1)(A); (5) the requested hourly rate is appropriate; and (6) the hours claimed
27
     by Plaintiff’s attorneys were reasonably expended.
28
                                                        1
 1          ACCORDINGLY, it is hereby ORDERED that Plaintiff is awarded attorneys’ fees under

 2   the Equal Access to Justice Act (EAJA) 28 U.S.C. § 2412(d), in the amount of $6560.12, and

 3   expenses in the amount of $16.26, for a total award of $6,576.38. This award is made without

 4   prejudice to the rights of Plaintiff’s counsel to seek Social Security attorneys’ fees pursuant to 42

 5   U.S.C. § 406, subject to the provisions of EAJA.

 6
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 7
     that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees
 8
     and expenses to be made directly to Plaintiff’s counsel Stuart T. Barash pursuant to the
 9
     affirmation and waiver executed by Plaintiff (Doc. 22 at 14). Any payments made shall be
10
     delivered to Plaintiff’s counsel at counsel’s address of record with the Court.
11

12
     IT IS SO ORDERED.
13

14      Dated:     June 10, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
